Citation Nr: 1308887	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  05-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for tinea pedis, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that denied the Veteran's claims on appeal. 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in October 2012.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On October 16, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the service connection claim for tinea pedis.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for tinea pedis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal with respect to the service connection claim for tinea pedis and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The claim of entitlement to service connection for tinea pedis is dismissed.  


REMAND

Upon preliminary review of the evidence of record, the Board finds that further development is necessary regarding the Veteran's service connection claim for sleep apnea secondary to his diabetes mellitus.  

The Veteran was afforded a VA examination in April 2009, at which time the examiner indicated that he was unable to provide an opinion for the Veteran's sleep apnea.  The examiner indicated that it was inappropriate that he be asked to make this determination or establish some precedent, and the issue would be more appropriately considered at a national level.  

The Veteran submitted a statement from his treating physician dated in November 2012.  The physician indicated that the Veteran was diagnosed as having sleep apnea a few years following his diabetes mellitus diagnosis.  He indicated that the Veteran clearly had metabolic syndrome (evidenced by weight gain, hypertension, muscle fatigue) and his sleep apnea was likely a manifestation of his metabolic syndrome.  The physician further noted that people with metabolic syndrome have "marked difficulty utilizing glucose and losing weight and this is also a risk factor for sleep apnea."  This physician, however, did not provide a clear opinion as to whether the Veteran's service-connected diabetes mellitus caused or aggravated his sleep apnea, nor does it appear that he reviewed the Veteran's claims file in conjunction with reaching his conclusions.  

Based on the foregoing, the Board finds that a further VA examination and opinion must be requested prior to a resolution of this appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided). 

In light of the inadequate opinions of record, the Board finds that the Veteran should be afforded another VA examination to determine whether his service-connected diabetes mellitus caused or aggravated his sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and relevant treatment records  and associate them with the claims file.  

2.  Schedule the Veteran for another VA examination with an examiner with the appropriate expertise to determine the etiology of his sleep apnea.  The examiner is asked to review the entire claims file (including any relevant treatment records on Virtual VA) and address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current sleep disorder, including sleep apnea, was: a) caused, or b) aggravated (i.e., permanently worsened) by the service-connected diabetes mellitus. 

In reaching this opinion, the physician is requested to discuss the November 2012 opinion from the Veteran's treating physician who essentially opined that the Veteran's metabolic syndrome was the cause of his sleep apnea.  All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, readjudicate the claim with consideration of all new evidence as well as any evidence, included in Virtual VA.  If the determination of this claim remains less than fully favorable to the Veteran, he and his representative must be furnished with an Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


